DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/19/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with attorney Roland E. Long Jr. on 11/26/2021. 
The application has been amended as follows: 
IN THE CLAIMS:
In claim 22, line 12, delete “the”, the first occurrence.
In claim 27, lines 3 and 5, delete “advantageously”.
In claim 33, line 2, delete “the”, the first occurrence.
In claim 34, line 2, delete “the”, the first occurrence.
In claim 36, line 13, delete “the”; and line 38, delete “the”, the first occurrence, insert --an--.
In claim 38, line 3, delete “the”, insert --a--; and in line 4, delete “the”, the second occurrence, insert --a--.
In claim 39, line 3, delete “mixture”, insert --contents forming said ready-to-use cosmetic product--.
In claim 40, line 7, delete “advantageously”.
In claim 41, line 7, delete “advantageously”.
In claim 42, line 14, delete “the”.
In claim 43, line 14, delete “the”.
In claim 44, line 13, delete “the”, the first occurrence.
Allowable Subject Matter
Claims 22-23, 25-36, 38-44 and 46-47 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Stemmer (FR 2894942). Regarding claims 22, 36, 42, 43 and 44, Stemmer discloses a disposable deformable capsule (fig.1-11) comprising: a pouch (2, 3) containing a predetermined amount of only one of two phases which when mixed (via mixer 4) form a ready-to-use product (Il.76-77, see attached translation), a narrowing (22 to 4) which forms a channel leading at one side to the pouch and at the other side to outside the capsule (see 4 in fig.5), wherein the pouch is flattened, one of two faces of the pouch being flat (see fig.4, the flat side between the two reservoirs 2 and 3), the other of two faces of the pouch being at least partly convex (see outer part of 2 and 3 in fig.4) and flexible to allow expelling the contents of the pouch by mechanical pressure on said pouch (Il.149-154). In combination with other claimed limitations, Stemmer and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the novelty of the invention with regard to claim 22, “the end of the channel leading to outside the capsule .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754